Citation Nr: 0639818	
Decision Date: 12/26/06    Archive Date: 01/05/07

DOCKET NO.  04-40 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for Meniere's disease 
(claimed as dizziness).

3.  Entitlement to service connection for tinnitus, including 
as secondary to bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from May 1962 until June 1966.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from January 2004 and June 2005 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Togus, Maine.

In July 2006, the veteran testified at a Travel Board hearing 
at the RO before the undersigned and a transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  The competent clinical evidence of record does not 
demonstrate that the veteran has current left ear hearing 
loss disability for VA purposes.

2.  The competent clinical evidence of record demonstrates 
right ear sensorineural hearing loss disability was initially 
demonstrated years after service, and has not been shown by 
competent evidence to be causally related to the veteran's 
active service.

3.  Meniere's disease was initially demonstrated years after 
service, and has not been shown by competent clinical 
evidence to be causally related to the veteran's active 
service.

4.  The competent clinical evidence of record demonstrates 
that tinnitus was initially demonstrated years after service, 
and has not been shown by competent evidence to be causally 
related to the veteran's active service or any service-
connected disability.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service, nor may sensorineural hearing 
loss be presumed to have been so incurred or aggravated.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2006).

2.  Meniere's disease was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, (2006).

3.  Tinnitus was not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred or 
aggravated, nor is it proximately due to or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

VA satisfied its duty to notify as to the claims by means of 
June 2003 and January 2005 letters from the RO to the 
appellant.  These letters informed him of what evidence was 
required to substantiate his claims and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit pertinent evidence and/or information in 
his possession to the AOJ.  Additionally, a March 2006 
communication informed the veteran as to the law pertaining 
to the assignment of a disability rating and effective date 
as the Court required in Dingess/Hartman.

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial to him.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim, to include testimony at a 
Travel Board hearing at the RO.  The Board has carefully 
reviewed his statements and testimony and concludes that 
there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained. 

Legal criteria

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006); see also Pond v. West, 12 Vet. App. 
341, 346 (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden typically cannot be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).    

Disability which is proximately due to or aggravated by a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a) (2006).

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.

I.  Service connection- bilateral hearing loss

A.  Left ear

The veteran asserts that service connection is warranted for 
a left ear hearing loss disability.  In order to establish 
service connection on a nonpresumptive direct-incurrence 
basis, the veteran must provide evidence of a current 
disability, an in-service injury or disease, and a nexus 
between the current disability and an in-service injury or 
disease.  In terms of an in-service injury or disease, the 
veteran has alleged exposure to noise trauma from guns firing 
aboard Naval vessels.  The veteran's DD Form 214 reflects 
that his military occupational specialty was a 
journalist/photojournalist.  The veteran testified that his 
duties included taking pictures of firing guns and that he 
was within "spitting distance" of these guns while 
stationed on the USS Galveston from June 1965 to December 
1965.  (Transcript "T" at 5.)  As such, the Board finds 
that it would have been consistent with the circumstances of 
the veteran's service for him to have been exposed to noise 
trauma in service.  Under 38 U.S.C.A. § 1154 (a) (West 2002), 
the VA is required to consider the veteran's contentions in 
conjunction with the circumstances of his service.

The veteran's service medical records do not refer to a 
complaint or finding of left ear hearing loss.  The veteran's 
June 1966 separation examination report indicates that the 
veteran underwent a whisper voice test and scored a 15/15 
(normal) for each ear.  

The Board notes that, although left ear hearing loss 
"disability" for VA purposes was not demonstrated in service, 
the Board observes that the veteran can establish service 
connection on the basis of post-service evidence of a nexus 
between current hearing loss disability and service.  38 
C.F.R. §§  3.303(d), 3.385; see Hensley v. Brown, 5 Vet. App. 
155 (1993).  However, the record does not reflect that the 
veteran has current left ear hearing loss "disability" for VA 
purposes.  See 38 C.F.R. § 3.385.

On VA audiological evaluation in November 2003, the reported 
left ear pure tone thresholds, in decibels, were as follows:  
10 decibels at 500 Hertz (Hz), 5 decibels at 1000 and 2000 
Hz, 20 decibels at 3000 Hz and 30 decibels at 4000 Hz.  The 
reported Maryland CNC speech recognition score was 100 
percent for the left ear.  In November 2004, the veteran had 
a VA audiology consult.  The reported left ear pure tone 
thresholds, in decibels, were as follows:  0 decibels at 1000 
Hz, 5 decibels at 500 and 2000 Hz, 15 decibels at 3000 Hz, 
and 35 decibels at 4000 Hz.  Speech recognition score in the 
left ear was 100 percent, but it was not indicated if this 
result was obtained using the Maryland CNC test.  

The Board observes that the above reported auditory 
thresholds reflect impaired hearing.  Normal hearing is from 
0 to 20 decibels, and higher levels indicate some degree of 
hearing loss.  See Hensley v. Brown, Vet. App. 157 (1993).  
Nevertheless, the Board finds that such impaired hearing does 
not rise to the level of hearing loss disability for "VA 
purposes."  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 
decibels or greater; or when the thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  Therefore, in 
the absence of any evidence to the contrary, the Board must 
conclude that the veteran does not have current left ear 
hearing loss disability for VA purposes.  

Accordingly, in the absence of proof of a present disability, 
there can be no valid claim for service connection.  In 
conclusion, although the veteran asserts that he has a 
current left ear hearing loss disability that is related to 
service, the negative evidence of record is of greater 
probative value than his statements in support of his claim.  
Therefore, as the competent evidence of record fails to 
establish that the veteran has current left ear hearing loss 
disability for VA purposes, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for left ear hearing loss disability.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

B. Right ear

The veteran also asserts that service connection is warranted 
for right ear hearing loss disability.  The record 
establishes that current hearing loss "disability" for VA 
purposes has been demonstrated subsequent to service, on VA 
audiometric examination in November 2003 and November 2004.  
In November 2003, the reported right ear pure tone 
thresholds, in decibels, were as follows:  45 decibels at 500 
Hz, 35 decibels at 1000 and 2000 Hz, and 55 decibels at 3000 
and 4000 Hz.  The reported Maryland CNC speech recognition 
score for the right ear was 92 percent.  The Board notes that 
the reported 55 decibel finding at the 3000 and 4000 Hz 
auditory thresholds, as well as the speech recognition score 
of 92 percent, are considered hearing loss disability for "VA 
purposes."  38 C.F.R. § 3.385 (2006).  While an October 1992 
private audiometric report administered by W.R.C., M.D., is 
of record, such report contains an uninterrupted audiogram, 
which the Board may not consider as evidence.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) (finding that the Board 
may not interpret graphical representations of audiometric 
data).  

In terms of an in-service injury or disease, as previously 
discussed, the Board has found that it would have been 
consistent with the circumstances of the veteran's service 
for him to have been exposed to noise trauma in service.  
Under 38 U.S.C.A. § 1154 (a), the VA is required to consider 
the veteran's contentions in conjunction with the 
circumstances of his service.  

However, the veteran's service medical records do not refer 
to a complaint or finding of hearing loss while in service.  
As noted above, the veteran's separation examination included 
a whisper voice test and he scored a 15/15 (normal) for each 
ear.  

Nevertheless, the Board notes that, although right ear 
hearing loss was not demonstrated in service, and was 
initially clinically demonstrated by the record many years 
after the veteran's separation from service, pursuant to 38 
C.F.R. 
§ 3.303(d), and the Court's holding in Hensley v. Brown, 
service connection may still be established if it is shown 
that current hearing loss disability is related to service.  

As noted above, right ear hearing loss disability for VA 
purposes was initially demonstrated years after service.  In 
the absence of demonstration of continuity of symptomatology, 
this is too remote from service to be reasonably related to 
service.  Further, it is significant to point out that the VA 
examiner in November 2003, after a review of the veteran's 
claims file and an examination, opined that it was not at 
least as likely as not that the veteran's current hearing 
loss was etiologically related to his service.  Thus, in the 
absence of any evidence to the contrary, the Board finds that 
the preponderance of the evidence is against a grant of 
service connection on a direct basis for right ear hearing 
loss disability.

In order to establish service connection on a presumptive 
basis, the veteran's right ear sensorineural hearing loss 
must have become manifest to a degree of 10 percent or more 
within one year from the date of termination of his service.  
In this case, the first clinical documentation of hearing 
loss was in July 2000 by Dr. W.R.C., and for VA purposes it 
was in 2003, both of which are many years after service.  As 
such, the Board finds that the preponderance of the evidence 
is against a grant of service connection on a presumptive 
basis.  

In conclusion, although the veteran asserts that his current 
right ear hearing loss disability is related to service, he 
is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence of 
record, including the November 2003 VA opinion, is of greater 
probative value than the veteran's statements in support of 
his claim.  Although the Board concludes that the evidence is 
sufficient to establish that the veteran sustained acoustic 
trauma in service, the competent evidence of record fails to 
establish that current right ear hearing loss disability is 
related to such incident in service.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for right ear hearing 
loss disability.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).



II.  Service connection- Meniere's disease (claimed as 
dizziness)

As previously noted, in order to establish service connection 
on a nonpresumptive direct basis, the veteran must provide 
evidence of a current disability, an in-service injury or 
disease, and a nexus between the current disability and an 
in-service injury or disease.  

The Board notes that the veteran's service medical records 
are silent for complaints of, or treatment for, Meniere's 
disease symptoms, such as dizziness.  The record establishes 
that the first documented complaint of Meniere's disease was 
in approximately 1988 or 1989 as noted in an October 1992 
medical record from Dr. W.R.C.  The Board observes that this 
is many years after the veteran's separation from service.  
In the absence of demonstration of continuity of 
symptomatology, this is too remote from service to be 
reasonably related to service.  Further, it is significant to 
point out that there is no competent medical opinion of 
record that etiologically relates the veteran's current 
Meniere's disease to his military service.  The veteran 
acknowledged this during his July 2006 hearing.  (T. at 26.)

The veteran himself has expressed a belief, including at his 
July 2006 Travel Board hearing, that his Meniere's disease is 
causally related to active service.  However, the Board notes 
that the veteran has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  
In conclusion, the evidence fails to demonstrate that the 
veteran's Meniere's disease was incurred during active 
service.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

III.  Service connection- tinnitus

The veteran also asserts that service connection is warranted 
for tinnitus.  In terms of establishment of service 
connection on a nonpresumptive direct basis, the Board again 
acknowledges that the veteran was exposed to noise while in 
service.  However, the veteran's service medical records are 
silent for complaints of, or treatment for, tinnitus.  The 
record establishes that the first documented complaint of 
tinnitus was in 1995, many years after the veteran's 
separation from service.  In the absence of demonstration of 
continuity of symptomatology, this is too remote from service 
to be reasonably related to service.  Further, it is 
significant to point out that there is no competent medical 
opinion of record that etiologically relates the veteran's 
current tinnitus to his in-service exposure to noise.  In 
this regard, in May 2005, the examiner from the November 2003 
VA examination opined that it was "less likely as not" that 
the veteran's tinnitus is related to military service.  The 
examiner opined that the veteran's tinnitus was related to 
hearing loss that developed after separation from service and 
is related to other factors, most likely his Meniere's 
disease, which is not service connected as discussed above.  
Thus, in the absence of any evidence to the contrary, the 
Board finds that the preponderance of the evidence is against 
a grant of service connection on a nonpresumptive direct 
basis.

In order to establish service connection on a presumptive 
basis, the veteran's tinnitus must have become manifest to a 
degree of 10 percent or more within one year from the date of 
termination of his service.  In this case, the first clinical 
documentation of tinnitus was in 1995, which was many years 
after the veteran's discharge from service.  As such, the 
Board finds that the preponderance of the evidence is against 
a grant of service connection on a presumptive basis.

The Board has also considered the veteran's claim of 
entitlement to service connection on a secondary basis.  A 
disability which is proximately due to or the result of a 
service-connected disability shall be service-connected.  See 
38 C.F.R. § 3.310(a) (2006).  Furthermore, the Board has 
considered Allen v. Brown, 7 Vet. App. 439, 448 (1995), which 
holds that additional disability resulting from the 
aggravation of a non service-connected condition by a 
service-connected condition may be service-connected under 38 
C.F.R. § 3.310(a).  However, the veteran is not service 
connected for any disability.  Thus, the aggravation test of 
Allen is inapplicable here and secondary service connection 
is not possible.

In conclusion, although the veteran asserts that his tinnitus 
is related to service, he, as a layperson, is not competent 
to provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The negative evidence of record is of 
greater probative value than the veteran's statements in 
support of his claim.  Although the Board concludes that the 
evidence is sufficient to establish that the veteran 
sustained acoustic trauma in service, the competent evidence 
of record fails to establish that his current tinnitus 
disability is related to service.  As the preponderance of 
the evidence is against the veteran's claim for service 
connection for tinnitus, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is denied.

Entitlement to service connection for Meniere's disease is 
denied.

Entitlement to service connection for tinnitus, to include as 
secondary to service-connected disability, is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


